57 N.Y.2d 917 (1982)
In the Matter of Ferman Dye, Appellant,
v.
New York City Transit Authority, Respondent.
Court of Appeals of the State of New York.
Decided October 19, 1982.
David B. Lubash for appellant.
Robert A. Rifkin and Richard K. Bernard for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*919MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The determination upholding as against a claim of unconstitutionality the provision in the collective bargaining *920 agreement for arbitration of employee disciplinary grievances accords with the law of this State (Antinore v State of New York, 40 N.Y.2d 921). With respect to the challenge to the arbitrator's award on the merits, review under article 78 is not available (see CPLR 7511). Appellant's claim based on the alleged failure of respondent to have reinstated him to his former position in accordance with the terms of the arbitration award is not within the scope of this proceeding as defined by the petition.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.